DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 14-17, 19 and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Ingber et al. (US 2011/0250585 A1 – hereafter ‘585).
‘585 discloses a microfluidic device with a central channel separated by a membrane (Abstract) that includes the following limitations for claim 1: 
“An organ-on-chip apparatus”: ‘585 discloses an organ simulating device ([0037]) that is being interpreted as the organ-on-chip of the instant application.  
“a first fluid channel”: ‘585 discloses a central channel (channel 230; Fig. 2C; [0088]) in the top portion (portion 204) which is being interpreted as a first fluid channel.  
“a second fluid channel, wherein respective portions of the first fluid channel and the second fluid channel extend parallel to and adjacent each other”: ‘585 discloses a central microchannel (channel 240; Fig. 2D; [0089]) that is within the bottom portion (portion 206) where this channel is parallel to the first channel and is being interpreted as the second fluid channel.  
“an interface disposed between the respective portions of the first fluid channel and the second fluid channel, wherein fluid exchange between the first fluid channel and the second fluid channel is via the interface.”: ‘585 discloses an interface between the two channels such as a membrane ([0077]) that permits fluid exchange between the two channels.  
“wherein the first fluid channel is an airway lumen and the second fluid channel is a vascular microchannel”: ‘585 discloses that the first channel includes medium with nutrients and gasses ([0054]) and that the second channel can serve as a vascular channel ([0058]).  
“wherein the airway lumen is lined with at least one of alveolar, bronchiolar, bronchial tracheal, and nasal epithelial cells, wherein a gaseous fluid is configured to flow through the airway lumen”: ‘585 discloses that the first 
“wherein the vascular microchannel is lined with at least one of microvascular and lymphatic endothelial cells, wherein a liquid fluid is configured to flow through the vascular microchannel”: ‘585 discloses that vascular channel is lined with microvascular endothelial cells ([0043]; channel 804c; Fig. 2C; Fig. 7C; [0168]) where these cells form a layer or lining within the channel.  
For claim 3, a gaseous fluid is fully capable of flowing through the airway lumen of ‘585.  
For claim 4, a liquid fluid is fully capable of flowing through the vascular microfluid channel.  
For claim 5, ‘585 discloses that the porous membrane ([0077]; Fig. 2A; membrane 208) where the pores have a width between 0.5 microns to 20 microns ([0104]).  
For claim 6, ‘585 discloses that the channels can have a circular cross-sectional shape ([0108]).  
For claim 14, ‘585 discloses the following limitations: 
“the first fluid channel comprises a first inlet, a first inlet section, a first body section, a first outlet section and a first outlet
 “the second fluid channel comprises a second inlet, a second inlet section, a second body section, a second outlet section and a second outlet”: ‘585 discloses that the second fluid channel (channel 240) includes an inlet (inlet 219), an inlet section (port 218; Fig. 2B; [0084]), a second body section (interface section 207; Fig 2B; [0088]) and outlet section (outlet port 220; Fig. 2B; [0080]) and an outlet (aperture 221; Fig. 2B; [0084]). 
For claims 15 and 16, ‘585 discloses that the inlet and outlet sections of each channel has the same longitudinal axis (Fig. 2B). 
For claim 17, ‘585 discloses a uniform angle between the fist inlet and outlet portion and between the first inlet portion and second outlet portion (Fig. 2A; Fig. 2B).  
‘585 discloses a microfluidic device with a central channel separated by a membrane (Abstract) that includes the following limitations for claim 19: 
“An organ-on-chip apparatus”: ‘585 discloses an organ simulating device ([0037]) that is being interpreted as the organ-on-chip of the instant application.  
“an airway lumen comprising at least one of alveolar, bronchiolar, bronchial tracheal, and nasal epithelial cells, wherein a gaseous fluid is configured to flow through the airway lumen, wherein the airway lumen comprises a circular cross-sectional shape”: ‘585 discloses a central channel (channel 230; Fig. 2C; [0088]) in the top portion (portion 204) which is being interpreted as an airway lumen channel.  This channel includes an aleveolar epithelial cells ([0089]).  
“a vascular microchannel comprising at least one of microvascular and lymphatic endothelial cells, wherein a liquid fluid is configured to flow through the vascular microchannel, wherein respective portions of the airway lumen and the vascular microchannel extend parallel to and adjacent each other”: ‘585 discloses a central microchannel (channel 240; Fig. 2D; [0089]) that is within the bottom portion (portion 206) where this channel is parallel to the first channel and is being interpreted as the vascular lumen.    This channel contains a microvascular endothelial cells ([0089]).  
“an interface disposed between the respective portions of the airway lumen and the vascular microchannel, wherein fluid exchange between the airway lumen and the vascular microchannel is via the interface, wherein the interface comprises at least one of a membrane and a porous structure.”: ‘585 discloses an interface between the two channels such as a membrane ([0077]) that permits fluid exchange between the two channels.  
The cells of ‘585 line the microchannel since the interface forms the bottom and top of the air lumen and vascular microchannels.  
‘585 discloses a microfluidic device with a central channel separated by a membrane (Abstract) that includes the following limitations for claim 20: 
“A method of manufacturing an organ-on-chip apparatus”: ‘585 discloses a method of manufacturing an organ simulating device ([0037]) that is being interpreted as the organ-on-chip of the instant application.  
“defining a first fluid channel and a second fluid channel in an extracellular matrix hydrogel
“lining the second fluid channel with endothelial cells to mimic a blood vessel”: ‘585 discloses the step of lining the second channel with endothelial cells ([0043]).  
“lining the first fluid channel with epithelial cells to mimic an airway.”: ‘585 discloses the step of lining the first channel with epithelial cells ([0043]). .  
Therefore, ‘585 meets the limitations of claims 1, 3-6, 14-17, 19 and 20.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al. (US 2011/0250585 A1 – hereafter ‘585).
For claim 7, ‘585 differs regarding the airway lumen is 30% greater than the vascular microchannel.  However, it would have been obvious to one of ordinary skill in the art at the time of filing to include an airway lumen is 30% greater than the vascular lumen within ‘585 in order to regulate the flow profile through the chip.  Furthermore, this a change in shape that would not result in a change in function of ‘585.  See MPEP §2144.04 IV B. 
For claim 18, ‘585 discloses that there is a uniform angle between the input sections, main section and output sections (Fig. 2A-D), but does not specify the angle.  However, it would have been obvious to one of ordinary skill in the art at the time of filing to include a 135° angle of the sections within ‘585 in order to regulate the flow profile through the chip.  Furthermore, . 

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al. (US 2011/0250585 A1 – hereafter ‘585) in view of Collins (US 2016/0167051 A1 – hereafter ‘051).
‘585 differs from claim 8 regarding the convex and concave sections of the channel. 
‘051 discloses a microfluidic device that is used for cell sorting ([0033]) that for claim 8 includes having channels with a concave sidewall and a convex sidewall ([0101]; [0103]; Fig. 12; Fig. 9).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the concave and convex sidewalls of ‘051 within ‘051 in order to regulate the flow rate within the channel.  The suggestion for doing so at the time would have been in order to use shear modulated inertial lift forces to efficiently equilibrate the cells along the channel wall ([0103]).  
With regards to the concave shape being a normal to the flow, the circular channel of ‘585 would be normal to the gaseous flow ([0108]).  
For claim 9, ‘585 discloses that the curvatures of the transition sections of the airway lumen are concave and have a center of curvature outside of the airway lumen (Fig. 2A-D).  
For claim 10, does not specify that the neck between the two channels, however, it would have been obvious to one of ordinary skill in the art at the time of filing to include a neck diameter between the two channels within ‘585 in order to regulate the flow profile through 
For claim 11, does not specify that the neck diameter is less than the span of the interface in a direction parallel to the neck diameter, however, it would have been obvious to one of ordinary skill in the art at the time of filing to include a neck diameter smaller than a span of the interface within ‘585 in order to regulate the flow profile through the chip.  Furthermore, this a change in shape that would not result in a change in function of ‘585.  See MPEP §2144.04 IV B. 
For claim 12, does not specify that the neck diameter is smaller than the diameters of the two channels, however, it would have been obvious to one of ordinary skill in the art at the time of filing to include a neck diameter smaller than the two channels within ‘585 in order to regulate the flow profile through the chip.  Furthermore, this a change in shape that would not result in a change in function of ‘585.  See MPEP §2144.04 IV B. 
For claim 13, does not specify that the radius of curvature of the transition sections is 1/5 of the span of the interface, however, it would have been obvious to one of ordinary skill in the art at the time of filing to include the radius of curvature of the transition sections is 1/5 of the span of the interface within ‘585 in order to regulate the flow profile through the chip.  Furthermore, this a change in shape that would not result in a change in function of ‘585.  See MPEP §2144.04 IV B. 

Response to Arguments
Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive. Applicant’s argument on page 7 is that Ingber does not disclose lining the microchannel with cells, but grows the cells on the interface.  This is not found persuasive since the interface forms a portion of the microchannels of Ingber (Fig. 2C) and the instant application on discusses lining the cells along the membrane and not the sidewalls of the microchannels.  Therefore, Ingber teaches that the cells line the microchannel which is consistent with the instant claims in light of the instant specification.  Finally, there does not appear to be a specific definition or disclosure within the specification that includes the cells covering all the walls of the microchannels.  
With regards to claim 8, applicant argues that the curvature of the channel wall is in the vertical direction and not in the direction taught by Collins.  If this is true, it should be noted that Ingber teaches and a circular microchannel and therefore meets this limitation while Collins is added for the limitation of the alternating convex and concave sidewalls.  
Therefore, the claims stand rejected.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kamm et al. (US 2014/0057311 A1) which discloses a system used for 3D bioassays such as drug screening (Abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799